Conley Byrd, Justice. Appellant David Garrison’s sole contention for reversal of his two year conviction and sentence for possession of a controlled substance (LSD) is that the trial court should have excluded under the Fourth Amendment, as an illegal search, any evidence of the drugs that he voluntarily delivered to a confidential informant and an undercover narcotics agent. We find no merit in the contention. See Lewis v. United States, 385 U.S. 206, 87 S. Ct. 424, 17 L. Ed. 312 (1966). Affirmed.